  Case 18-22274         Doc 42     Filed 03/05/19 Entered 03/05/19 12:03:49              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-22274
         KENNYTA FLOWERS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/08/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/04/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-22274        Doc 42      Filed 03/05/19 Entered 03/05/19 12:03:49                   Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $2,075.00
        Less amount refunded to debtor                       $1,400.00

NET RECEIPTS:                                                                                     $675.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $179.19
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                      $33.08
    Other                                                                $20.73
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $233.00

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim          Claim        Principal      Int.
Name                               Class   Scheduled      Asserted       Allowed         Paid         Paid
Acceptance Now                 Secured           600.00           NA          600.00           0.00       0.00
Acceptance Now                 Unsecured      2,470.00            NA             NA            0.00       0.00
AMCA                           Unsecured         681.00           NA             NA            0.00       0.00
BANK OF AMERICA                Unsecured         538.00        573.29         573.29           0.00       0.00
CAPITAL ONE AUTO FINANCE       Unsecured     11,207.00            NA             NA            0.00       0.00
CAPITAL ONE AUTO FINANCE       Secured        7,400.00     18,918.01      18,918.01         442.00        0.00
CAPITAL ONE BANK USA           Unsecured         424.00        415.16         415.16           0.00       0.00
CITIBANK SD NA                 Unsecured         274.00        324.17         324.17           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         220.00        628.46         628.46           0.00       0.00
COMCAST                        Unsecured         300.00           NA             NA            0.00       0.00
COMENITY CAPITAL BANK          Unsecured      1,761.00            NA             NA            0.00       0.00
FIFTH THIRD BANK               Unsecured         346.00           NA             NA            0.00       0.00
FIFTH THIRD BANK               Secured              NA         235.88         235.88           0.00       0.00
IL DEPT OF REVENUE             Priority          110.00           NA             NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       5,406.00       4,539.00       4,539.00           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA         867.00         867.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured       1,075.00       1,075.84       1,075.84           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured       1,075.00            NA             NA            0.00       0.00
LOANDEPOT.COM                  Unsecured     24,607.34            NA             NA            0.00       0.00
LOANDEPOT.COM LLC              Secured              NA       7,427.72       7,427.72           0.00       0.00
LOANDEPOT.COM LLC              Secured      135,666.66    155,108.77     162,536.49            0.00       0.00
MBB                            Unsecured         176.00           NA             NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured      2,253.00            NA             NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         221.00           NA             NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         179.00           NA             NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         179.00           NA             NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         162.00           NA             NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         159.00           NA             NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         180.00           NA             NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          72.00           NA             NA            0.00       0.00
OAC                            Unsecured          94.00           NA             NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-22274        Doc 42     Filed 03/05/19 Entered 03/05/19 12:03:49                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
ONEMAIN FINANCIAL              Unsecured      2,062.00         2,119.38      2,119.38           0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         750.00          862.71        862.71           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured            NA         1,114.58      1,114.58           0.00        0.00
SYNCHRONY BANK                 Unsecured         614.00             NA            NA            0.00        0.00
SYNCHRONY BANK                 Secured           500.00             NA         500.00           0.00        0.00
SYNCHRONY BANK                 Unsecured      1,107.00              NA            NA            0.00        0.00
TD BANK USA                    Unsecured         556.00          556.84        556.84           0.00        0.00
US DEPT OF ED NELNET           Unsecured         682.00          685.15        685.15           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $162,536.49                 $0.00                  $0.00
      Mortgage Arrearage                               $7,427.72                 $0.00                  $0.00
      Debt Secured by Vehicle                         $18,918.01               $442.00                  $0.00
      All Other Secured                                $1,335.88                 $0.00                  $0.00
TOTAL SECURED:                                       $190,218.10               $442.00                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                $0.00
       Domestic Support Ongoing                               $0.00                $0.00                $0.00
       All Other Priority                                 $4,539.00                $0.00                $0.00
TOTAL PRIORITY:                                           $4,539.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                               $9,222.58                $0.00                $0.00


Disbursements:

       Expenses of Administration                                 $233.00
       Disbursements to Creditors                                 $442.00

TOTAL DISBURSEMENTS :                                                                             $675.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-22274         Doc 42      Filed 03/05/19 Entered 03/05/19 12:03:49                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
